Citation Nr: 1604192	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2004 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the Board at an April 2012 hearing.  A transcript of the hearing is of record.

This claim has been remanded by the Board twice previously, the most recent of which occurred in February 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he suffered a TBI while on active duty service that resulted in chronic residual symptoms.  The Veteran's original account of how he incurred this injury, per a March 2008 written statement, was that he drove a Humvee off of a cliff in Afghanistan that resulted in him striking his head.  He stated the head injury "required 11 staples."  Notably, he also submitted a separate statement at this time surrounding another incident - this one detailing his witnessing the death of a friend.  He stated that on August 26, 2005, he witnessed a Humvee, which was ahead of him and on which his friend sat, trigger a road side mine.  The Veteran stated he attempted to give his friend CPR to no avail and his friend died.  

Also in March 2008, the Veteran submitted a purported email he sent his sister detailing his head injury following his driving a Humvee off of a cliff.  The email is dated May 19, 2005, and indicates he broke his arm and received 11 staples in his head.  The Veteran's mother wrote on the bottom of the copy of the email that the Veteran sent this to both she and the sister, although she wrote this occurred on April 9, 2005.  She signed this notation.  

The service treatment records (STRs) make no mention of a motor vehicle accident, and are likewise negative for any head injuries.  Indeed, the April 2006 Report of Medical History, which was filled out shortly before the Veteran's separation from active service, reflects a doctor's notation stating that the Veteran had suffered from dizzy spells and headaches since December 2004, and that he had no history of head trauma.  The Veteran also denied a history of head trauma or period of unconsciousness or concussion in the checklist section of this form, although he indicated a history of other medical issues, to include dizziness and headaches.

The Veteran is currently service connected for multiple conditions, including headaches and PTSD.  The grant of PTSD was based upon confirmation that the Veteran's friend D.C. died as a result of an IED explosion in August 2005.  He is also in receipt of a total disability rating based on individual unemployability. 

In June 2007, the Veteran received emergency care at Lexington Memorial Hospital.  The Veteran described injuring his back while on active duty service in Afghanistan when his Humvee flipped.  He did not mention a head injury.  

In November 2007, the Veteran established care at a VA facility.  There, the Veteran stated that while on active duty, he drove a truck off of a cliff and struck his head.  In a VA treatment note dated April 2008, he stated he suffered a head injury which required stitches as a result of a roadside bomb flipping his Humvee in Afghanistan.  In May 2008, he underwent a TBI exam at a VA facility where he described being rendered unconscious in December 2005 after an improvised explosive device (IED) caused his Humvee to flip.  The physician diagnosed a TBI with post-concussion headaches.  In a separate examination that occurred the same day in the same facility, the Veteran described that in June 2005, an IED explosion rendered him unconscious for 15 to 20 minutes.  Later VA treatment records indicate a past diagnosis of TBI based on an incident in Afghanistan.  

In December 2011, the Veteran sought VA treatment for a laceration of his head.  He stated that he was struck by a crowbar.  This occurred to the left parietal scalp.  The physician noted his past medical history, including a TBI and chronic headaches.  The laceration was four centimeters in length and was not deep to the skull.  No other scar or laceration was noted.  The laceration required five staples.  A CT scan of the head produced normal results.  

At the April 2012 Board hearing, the Veteran stated he crashed a Humvee near Jalalabad, Afghanistan, and that he had been rendered unconscious for several minutes.  He stated this was due to poor visibility at night.  He could not remember the date this occurred, but believed it happened in June or July of 2005.  He was medically evacuated to the hospital at Forward Operating Base Salerno in Afghanistan, and then transferred to the hospital at Bagram Air Base in Afghanistan.  He testified that a laceration to his head was treated with several surgical staples.  The Veteran's representative made note that prior to the hearing, the Veteran mentioned that he had a scar; the undersigned Veteran's law judge said she could see a "crescent-shaped scar by his left ear."  

The Veteran underwent a VA examination for a TBI in April 2015.  It is unclear how much of the claims file was reviewed; the examiner did indicate that the Veteran's VA treatment records and CPRS were reviewed prior to the examination.  The examiner diagnosed the Veteran with a TBI.  He indicated that the Veteran described "[two] incidents of traumatic brain injury."  The first occurred in May 2005 and involved an IED blast which rendered him unconscious and necessitated his medical evacuation from the area.  The Veteran stated that he had a scar on his head that was caused by shrapnel from this blast.  The examiner noted that the appearance of the scar was consistent with this report.  The Veteran then stated that in August 2005, he was involved in a rollover motor vehicle accident that also rendered him unconscious.  The examiner performed the full examination and indicated that the residuals of the TBI were headaches (including migraines) and a mental disorder.  The examiner did note that there were three normal CT scans and one normal MRI of the brain since the alleged incidents.  The examiner ultimately opined that the TBI was at least likely as not associated with the Veteran's active duty service.  He described the Veteran's history of the incidents as consistent and cited to the May 2005 email concerning "the first incident."  He further noted that "[o]ther service members were killed in this incident" and again noted the scar which the Veteran claimed was a result of this incident.  He then noted the second incident involving rolling his vehicle which rendered him unconscious.  The examiner concluded by stating that even if the "second motor vehicle accident did not occur, there is ample evidence" that the incident involving the IED blast and the Veteran's resulting injury occurred, including his grant of service connection for PTSD.  

Additionally, in October 2014 the Veteran submitted copies of STRs that he alleged were in his possession.  This includes a copy of an April 2006 Report of Medical Assessment, which occurred shortly before his discharge.  Troublingly, it appears that this has been altered, as this same document exists in original file of STRs obtained by the RO.  In the original copy, the Veteran denied any new illnesses or injuries since his last assessment and did not at any point indicate he suffered from any head trauma.  At the end of the assessment, a physician noted that the Veteran's knees required further evaluation.  On the copy that the Veteran submitted, there are additional injuries noted throughout, including multiple notations of a head injury in Afghanistan.  Furthermore, there is notation of further evaluation required for a head, back, and hearing loss injuries where the physician originally noted that just the knees needed further attention. 

On the original copy of this assessment, the Veteran marked that was uncertain if he was going to seek VA disability benefits.  On the altered copy, this was changed to "yes" and that he would seek benefits for PTSD, left knee, lower back, head, and hearing loss disabilities.  

At issue in this case is the changing narrative of how exactly the Veteran incurred a TBI.  At some points, he proclaimed that this occurred following his driving a Humvee off of a cliff due to difficulties driving in the night, which resulted in a laceration that required 11 stitches.  At other times, he stated this occurred as a result of an IED explosion that rendered him unconscious.  While it is possible that both events occurred, the Board notes that the Veteran failed to mention the IED incident at his hearing when he described in detail to the undersigned what exactly caused his in-service head injury.  

The April 2015 VA examiner relied on the existence of a scar on the Veteran's head in rendering the ultimately positive opinion.  However it does not appear that he considered the December 2011 VA treatment concerning a laceration on the Veteran's head as a result of being struck by a crowbar.  Additionally, the examiner reasoned that the May 2005 email to the Veteran's sister and mother supports the account of an IED explosion rendering him unconscious.  However the email actually supports the account that the Veteran drove a Humvee off of a cliff.  The examiner stated there is ample evidence to corroborate the IED incident, but this is not the case.  The examiner did not discuss, or perhaps even consider, the Veteran's STRs, which are silent for any head injury, including any resulting from an IED blast.  While there is verification that the Veteran's friend died in August 2005, a fact that was used to support the grant of benefits for the Veteran's PTSD, the Veteran's story surrounding that incident has changed at different points of the appellate period.  He first indicated that he saw his friend's vehicle strike an IED and that he then tried to perform CPR to his friend to no avail.  Later, the Veteran claimed that his vehicle was in fact struck by an IED which rendered him unconscious.  

The Board concludes that it cannot decide the Veteran's claim without a new VA examination.  The April 2015 examiner did not properly consider the evidence of record when rendering the opinion provided.  Furthermore, the new examiner must be made aware of the discrepancies in the STRs the Veteran submitted when compared to the original copies in the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess whether he suffers from residuals of a TBI sustained in active service. The examination must be performed by an examiner with appropriate expertise, such as a neurologist, and one other than the examiner who performed the April 2015 examination. The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report must reflect such a review was accomplished.

The examiner must review and discuss all relevant evidence included in the claims file, including (but not limited to) the following:

* the original copies of the Veteran's STRs, including:
o the April 2006 separation examination which did not note a head injury or any scarring of the head,
o the April 2006 Report of Medical History in which the Veteran denied he ever had a head injury, memory loss, or amnesia and did not note any injury following an explosion or motor vehicle accident, and
o the April 2006 Report of Medical Assessment in which the Veteran and examiner did not note any head injury, but did note chronic headaches and dizzy spells.
o (the examiner should be aware that the Veteran submitted multiple copies of a selection of his STRs which contains the April 2006 Report of Medical Assessment that has been heavily edited to reflect a head injury was incurred while on active duty).

* the Veteran's various accounts of how he injured his head while on active duty, including: 
o crashing a Humvee due to poor visibility in May 2005, which resulted in 11 stitches/staples and a broken arm, and
o being rendered unconscious by an IED attack, perhaps in August 2005 at the same time the Veteran's friend was killed, whose death has been verified; the Veteran has variously alleged that he witnessed his friend die, attempted CPR on the friend, and that he too suffered a head injury during this attack.  

* the May 2005 email that the Veteran allegedly sent to his mother and sister detailing the Humvee incident and his resulting injuries;
* the Veteran's April 2012 Board hearing transcript in which the Veteran identifies the Humvee incident as the cause of his head injury; 
* all CT scans and MRIs of the Veteran's head/brain contained in the record; and
* the December 2011 VA treatment record concerning a laceration of the Veteran's head after he was struck by a crowbar which required five staples.

The examiner should review the body of this remand, as well as the prior remands of May 2012 and February 2015, for a helpful overview of the case.

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has residuals of a TBI sustained in active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability). 

A complete rationale must be provided, to include, if applicable, a thorough explanation of how the clinical findings support, or do not support, a diagnosis of TBI.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.













The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




